Citation Nr: 0213711	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  97-19 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher rating for the service-connected 
left knee disability, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to a higher rating for the service-connected 
right knee disability, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to a compensable rating for the service-
connected residual stab wound scar in the left kidney area.  

4.  Entitlement to a compensable rating for the service-
connected lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from June 1986 to June 
1996.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 decision by the RO that 
granted service connection for a left knee disability (with a 
10 percent rating), a right knee disability (with a 10 
percent rating), a residual stab wound scar in the left 
kidney area (with a no percent rating), and a lumbosacral 
strain (with a no percent rating), all effective from June 
1996.  

In November 1999, the Board remanded the case to the RO for 
additional development.  

Also on appeal at that time were issues of service connection 
for a right shoulder disability and migraine headaches and 
residuals of concussion.  The Board denied the shoulder 
claim, and the RO subsequently granted the other claims in a 
September 2000 decision.  

The veteran submitted a timely Notice of Disagreement with 
the rating assigned for the headache disability, and the RO 
issued him a Statement of the Case on the issue.  

However, the veteran did not perfect his appeal with regard 
to the rating for the headache disability.  

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.



FINDINGS OF FACT

1.  Since June 1996, the veteran's service-connected left 
knee disability is manifested by pain on palpation, full 
flexion, and extension limited to 10 degrees; there is no 
evidence of instability, arthritis, or additional functional 
limitation due to pain.  

2.  Since June 1996, the veteran's service-connected right 
knee disability is manifested by pain on palpation and full 
range of motion; there is no evidence of instability, 
arthritis, or additional functional limitation due to pain.

3.  Since June 1996, the veteran's service-connected residual 
stab wound scar in the area of the left kidney is manifested 
by complaints of deep muscle spasms; clinical findings 
demonstrate the scar is asymptomatic and productive of no 
functional impairment.

4.  Since June 1996, the veteran's service-connected 
lumbosacral strain is shown to be productive of a disability 
picture that more nearly approximates that of moderate 
overall disablement with muscle spasms and functional 
limitation due to pain.  




CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected left knee disability are 
not met.  38 U.S.C.A. §§ 1155, 5105, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 
5257, 5260, 5261 (2001).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected right knee disability 
are not met.  38 U.S.C.A. §§ 1155, 5105, 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic 
Codes 5257, 5260, 5261 (2001).  

3.  The criteria for the assignment of a compensable rating 
for the service-connected residual stab wound scar in the 
area of the left kidney are not met.  38 U.S.C.A. §§ 1155, 
5105, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.118 
including Diagnostic Code 7805 (2001).  

4.  The criteria for the assignment of a 20 percent rating 
for the service-connected lumbosacral strain are met.  38 
U.S.C.A. §§ 1155, 5105, 7104 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5292, 5295 
(2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran served on active duty from June 1986 to June 
1996.  

The service medical records show that in February 1987 the 
veteran was stabbed once in the left lower thorax.  A CT scan 
of the abdomen showed only a hematoma of the kidney, 
generally to be intact, and there was good function on the 
side.  The veteran was put on convalescent leave for three 
weeks and returned with no complaints.  He was discharged in 
stable condition in March 1987 with a diagnosis of left renal 
laceration, secondary to stab wound.  In January 1993, the 
veteran underwent left knee surgery due to complaints of 
pain, swelling, and instability.  

The postoperative diagnoses were those of anterior cruciate 
ligament (ACL) deficiency, articulate defect of the 
intercondylar notch/patella articulation, and symptomatic 
medial and suprapatellar plica.  He thereafter complained of 
recurrent bilateral knee pain.  

In October 1995, the veteran was referred for further 
evaluation regarding his fitness for retention on active 
duty, based on bilateral knee and low back pain complaints.  
A Medical Board Evaluation Summary dated in October 1995 
notes that the veteran's right knee complaints appeared to be 
compensatory pain and that his back pain was more uncertain 
as to origin (the veteran gave a history of muscle spasms and 
lower back pain since his hospitalization for a stab wound in 
1987).  On examination, the back was normal.  The knee 
examinations revealed healed surgical scars on the left knee 
with some residual swelling but no ligamentous laxity, and a 
positive anterior drawer sign on the right knee with no varus 
or valgus deficiency.  There was bilateral pain with patellar 
entrapment and full passive range of motion with pain at full 
flexion of both knees.  

On a Medical Evaluation Board examination in December 1995, 
the summary of defects and diagnoses indicated chronic low 
back pain and status post knee surgery with chronic pain.  A 
Physical Evaluation Board report, dated in January 1996, 
found the veteran to be physically unfit on the basis of 
disability, described as bilateral knee pain with ACL 
deficiency on the left and bilateral medial and suprapatellar 
plica (20 percent disabling) and recurrent chronic low back 
pain without radiculopathy (no percent disabling).  He was 
discharged in June 1996, with disability severance pay.  

In June 1996, the RO received the veteran's claims of service 
connection.  He indicated that his bilateral knee pain began 
in 1987, that his low back pain began in 1987, and that he 
incurred a stab wound to the left kidney in February 1987.  

On a July 1996 VA examination, the veteran reported that his 
knees cracked, swelled, and were very painful, essentially 
all the time.  He indicated that his left knee was unstable 
for the most part and that he was unable to straighten his 
left knee completely in terms of overextending it upon 
standing completely straight.  

The veteran also complained that he had back pain since 1987 
which had worsened following a motor vehicle accident in 
April 1996.  He reported constant back pain which increased 
with certain maneuvers and when he slept the wrong way.  He 
also reported muscle spasms in that general region as well.  
He did not report any radiation of pain down into the 
extremities.  Regarding his stab wound, it was noted that the 
puncture did not go through and through and that the veteran 
apparently had normal function.  

On examination, there was slight limitation of the left knee.  
The veteran could hyperextend the right knee but could not 
hyperextend the left knee.  However, as the knee was 
straight, he lost approximately five to seven degrees in the 
left knee.  There was regeneration of paraspinal pain in the 
lower back, and some mild spasms were demonstrated.  On 
examination of the skin, there was a well-healed scar in the 
left lower back, approximately two inches in length, with 
slight keloidation, with no significant sequela.  A 
neurological examination was essentially nonfocal.  

The assessments were bilateral knee pain, status post 
anterior cruciate ligament repair on the left knee by 
history, suggest the veteran receive X-ray studies of both 
knees, possible osteoarthritis; mechanical low back pain, by 
history, suggest lumbosacral spine X-ray studies; and stab 
wound, left flank region, by history and examination 
findings.  Subsequent X-ray studies of the lumbosacral spine 
were unremarkable.  

In an August 1996 decision, the RO granted service connection 
for a left knee disability (with a 10 percent rating), a 
right knee disability (with a 10 percent rating), a residual 
stab wound scar in the left kidney area (with a no percent 
rating), and a lumbosacral strain (with a no percent rating), 
all effective from June 1996.  

In June 1997 statements, the veteran expressed his 
disagreement with the ratings that the RO assigned his 
service-connected disabilities.  

In regard to his knees, the veteran stated that they locked 
occasionally when he walked and that he was unable to 
straighten out his left knee due to swelling.  He also stated 
that both knees occasionally gave out and that he was 
recommended knee surgery but declined at the time and was 
given knee braces that he still wore from time to time.  

In regard to his left kidney area scar, he stated that it 
still caused him pain and discomfort.  He stated that it 
would spasm and muscles were drawn tight around the wound 
area, causing pain.  He stated that he favored this area 
whenever he exercised so as to preclude spasm.  

In regard to his lumbosacral strain, he stated that his back 
continued to give him severe problems and pain and that his 
pain increased whenever he stood or sat for extended periods 
of time.  He stated that in the mornings his back was stiff 
and painful.  

In an October 1997 Substantive Appeal statement, the veteran 
indicated that the problems involving the scar over his left 
kidney was much "deeper than anything associated with the 
scar" alone and that in that area he experienced pain and 
muscle spasms.  

At an October 1997 hearing before a Hearing Officer at the 
RO, the veteran testified that in regard to his back 
disability he was unable to sit down for any length of time 
and was unable to touch his toes.  He said that much of the 
time he slept on the floor because it was more comfortable 
for him.  He said that he had a lot of muscle spasms and 
cramps, and cramping in the area where he was stabbed.  He 
said that he frequently wore a back brace.  He said that he 
was a truck driver and that he had difficulty when driving 
the truck over long periods.  He indicated that his back 
condition restricted his ability to walk for long distances, 
stand for long periods of time, and climb stairs.  He said 
that he used a cane for assistance when he was really in 
pain.  

In regard to his scar in the kidney area, the veteran said 
that his spasms occurred all the time in that area and that 
he itched there too.  In regard to his bilateral knee 
disability, he indicated that he experienced numbness, pain 
constantly, and swelling at least twice a week.  He said that 
the pain intensified with activity such as walking up and 
down stairs.  He said that he had braces for each of his 
knees, and that he used the left brace all the time.  

At the hearing, the veteran submitted private records from 
Summerville Medical Center, dated in April 1996, showing that 
he was treated for cervical and thoracic paraspinus muscle 
strain following a motor vehicle accident.  

The veteran also submitted private records of a chiropractor, 
John Goeldi, D.C., dated from April 1996 to February 1997.  
The records indicate that the veteran was disabled from 
performing normal working duties from April 20, 1996 through 
May 29, 1996 due to injuries sustained in an automobile 
accident.  Upon his initial visit, the veteran's major 
complaint was neck pain.  He underwent chiropractic 
adjustments and was discharged from active treatment in June 
1996.  

In a February 1997 statement, the doctor indicated that full 
spine X-ray studies in April 1996 showed compression 
fractures of T8, T9, T10, T12, and L1 (in contrast, one 
chiropractic medical report indicates that full spine X-ray 
studies taken in April 1996 revealed that all segments were 
grossly intact); degenerative spur formations at the anterior 
superior and inferior vertebral endplates at these levels; 
normal disc height; a 20 mm. short right leg; a mild 
compensatory lumbar scoliosis with convexity to the right; 
and no evidence of recent fractures or other bony 
pathologies.  

In November 1999, the Board remanded the case to the RO for 
additional development.  

In an April 2000 letter, the RO requested the veteran to 
furnish information concerning treatment he has received for 
the disabilities in issue.  He did not respond.  

On an August 2000 VA orthopedic examination, the veteran 
complained of pain in the knees and lower back.  He indicated 
that the pain was intermittent and confined to his knees and 
low back and that activity made it worse, although rest 
helped.  He was on no medications at present.  

On examination, the knee range of motion was that of 10 
degrees of extension to 140 degrees of flexion on the left 
and 0 degrees of extension to 140 degrees of flexion on the 
right.  The patellar apprehension test was positive 
bilaterally, and the Apley grinding test was positive 
bilaterally.  There was pain on palpation of the medial and 
lateral compartment of both knees.  

There was no edema, erythema, crepitus on range of motion, or 
bony or soft tissue abnormalities of the knees.  There was no 
mediolateral or anteroposterior instability of the knees.  
Sensation was intact to pinprick and light touch over the 
dermatomes of the lower extremities except over the anterior 
surface of the left patella, which was decreased to pinprick 
and light touch.  Muscle strength of the lower extremities 
was 5/5 in all joints.  Deep tendon reflexes were present and 
equal.  Straight leg raising was negative bilaterally.  There 
was some pain of the lumbosacral spine at L4-5 and L5-S1.  

There was no evidence of any muscle spasm or fasciculation of 
the lumbosacral paraspinal muscles.  The range of motion of 
the thoracolumbar spine was that of 75 degrees of flexion, 30 
degrees of extension, and 35 degrees of lateral flexion to 
the right and left.  There were no bony or soft tissue 
abnormalities of the thoracolumbar spine.  The veteran's gait 
was completely nonantalgic without the use of any assistive 
device, and there was no limp.  There were no other focal 
neuromuscular deficits.  

The assessments were that clinically the veteran had pain in 
his low back and in his knees, with the focal findings being 
decreased active range of motion to full extension of his 
left knee, pain on palpation of his lumbosacral spine, 
positive patellar apprehension and Apley grinding tests, and 
pain on palpation of the compartments of both knees.  X-ray 
studies of the knees revealed a prior ACL repair of the left 
knee, but they were otherwise unremarkable.  X-ray studies of 
the lumbosacral spine were normal.  

The examiner indicated that he had reviewed the pertinent 
parts of the veteran's claims file and had described complete 
range of motion studies and pain on palpation of the knees 
and low back.  The examiner stated that there was no weakened 
movement, excess fatigability, or incoordination.  Further, 
the examiner stated that there was not likely to be 
additional range of motion loss due to pain on use, weakened 
movement, excess fatigability or incoordination.  

On an August 2000 VA examination, the examiner noted that he 
reviewed the veteran's claims file for the pertinent details.  
In regard to the stab wound in the left back flank area, the 
veteran complained of deep muscle spasms on occasions but 
denied any problems with the scar itself.  He was on no 
medications for this problem.  He denied that the scar 
interfered with his functioning in any way.  

On examination, there was a very linear scar noted in the 
left posterior thorax flank area, measuring approximately 
1.25 inches in length and only 2 mm. in width.  It was 
nontender and smooth to touch but slightly raised from the 
surrounding skin.  There was no ulceration or breakdown of 
the skin or underlying tissue loss.  There was no edema, 
inflammation, or keloid formation.  The scar was mildly 
hyperpigmented in regards to the surrounding skin, and there 
was no disfigurement or limitation of function by the scar.  
The impression was that of history of scar on the left flank 
secondary to a stab wound with no evidence of cosmetic 
impairment or functional impairment by the scar.  

In a statement received at the RO in November 2000, the 
veteran indicated, in response to a Supplemental Statement of 
the Case dated in September 2000, that he had nothing to add 
in support of his claims except that his May 2000 VA 
orthopedic examination was "less than optimum."  He stated 
that the examination was cursory, lasting three to four 
minutes only and him being asked to walk about four feet 
only.  He also stated that he was the last person examined by 
the doctor that day.  He indicated that his knee condition 
had not improved.  

In a March 2002 letter, the RO informed the veteran about its 
duties (under the Veterans Claims Assistance Act of 2000), 
what the evidence must show for him to establish entitlement 
to service connection, what information or evidence was still 
needed from him, and what he could do to help with his 
claims.  

The veteran responded in a May 2002 statement, requesting an 
additional period of 60 days in which to gather medical 
information he felt was necessary to decide his claims.  He 
did not thereafter submit any additional statement or 
evidence.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issues on 
appeal are liberalizing and are therefore applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
August 1996 Rating Decision, Statement of the Case (in June 
1997), Supplemental Statements of the Case (in February 1998, 
July 1998, and September 2000), and in a letter sent to the 
veteran in March 2002, the RO has notified him of the 
evidence needed to substantiate his claims.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include seeking and 
obtaining VA examinations (in July 1996 and August 2000) 
regarding the issues at hand.  Additionally, the RO has 
provided the veteran with the opportunity for a hearing at 
the RO in October 1997.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  


A.  Left and Right Knee Disabilities

The veteran's service-connected left and right knee 
disabilities have each been rated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257, ever since 
service connection was established in June 1996.  

Under that Diagnostic Code, a 10 percent rating is warranted 
for slight recurrent subluxation or lateral instability of 
the knee.  A 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability of the knee.  A 
30 percent rating is warranted for severe recurrent 
subluxation or lateral instability of the knee.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

It is also noted that separate ratings may be assigned for 
arthritis with limitation of motion of a knee (Diagnostic 
Codes 5003-5010) and for instability of a knee (Diagnostic 
Code 5257).  VAOPGCPREC 23-97 and 9-98.  

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of flexion of the leg to 45 degrees is rated as 10 
percent disabling; flexion limited to 30 degrees is rated as 
20 percent disabling; and flexion limited to 15 degrees is 
rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

Limitation of extension of the leg to 10 degrees is evaluated 
as 10 percent disabling; extension limited to 15 degrees is 
rated as 20 percent disabling; extension limited to 20 
degrees is rated as 30 percent disabling; extension limited 
to 30 degrees is rated as 40 percent disabling; and extension 
limited to 45 degrees is rated as 50 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  

A review of the record shows that there no X-ray evidence of 
arthritis of the knees.  Moreover, the post-service medical 
evidence, including the 1996 and 2000 VA examinations, does 
not show any objective evidence of instability of either 
knee.  Therefore, a higher rating under Code 5257 is not in 
order.  

The post-service medical evidence does show bilateral knee 
pain on palpation of the knee compartments and limitation of 
motion of the left knee.  Although both VA examinations show 
full flexion of the left knee, so that a higher rating is not 
warranted under Code 5260, the examinations also indicate 
limitation of extension of the left knee up to 10 degrees.  

Nevertheless, there is no evidence that the veteran's left 
knee extension is limited to 15 degrees for a higher rating 
under Code 5261.  Further, there is no objective evidence of 
limitation of motion of the right knee for a higher rating 
under Code 5260 and 5261.   

While the veteran reported knee pain that increased with 
activity, there is no credible evidence to show that pain on 
use or during flare-ups results in additional functional 
limitation due to pain to the extent that the right and left 
knee disabilities would each be more than 10 percent 
disabling under the limitation-of-motion codes.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The August 2000 VA examiner specifically found no evidence of 
additional functional impairment due to pain on use, weakened 
movement, excess fatigability, or incoordination.  

The Board has considered rating the left and right knee 
disabilities under other Diagnostic Codes, but such would not 
result in a higher rating.  The medical evidence does not 
show that the veteran's are ankylosed (Code 5256); that he 
has semilunar, dislocated cartilage with frequent episodes of 
"locking," pain, and effusion into the joint (Code 5258), 
or that there is malunion of the tibia and fibula (Code 
5262).

The Board also notes that consideration has been given in 
this initial rating case to "staged ratings" since the date 
that service connection became effective.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

However, it appears that there have been no identifiable 
periods of time, since the effective date of service 
connection, when the bilateral knee disability has varied in 
severity to the extent which would warrant staged ratings.  
Thus, a 10 percent rating for the left knee and a 10 percent 
rating for the right knee are to be effective as of the date 
service connection became effective.  

In sum, the preponderance of the evidence is against the 
claims for a higher rating for the left knee disability and 
the right knee disability.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


B.  Residual Stab Wound Scar in the Area of the Left Kidney

The veteran's service-connected residual stab wound scar in 
the area of the left kidney has been rated as noncompensable 
under 38 C.F.R. § 4.118, Diagnostic Code 7805, ever since 
service connection was established in June 1996.  Under that 
code, scars are evaluated for limitation of functioning of 
the part affected.  

Further, a 10 percent evaluation is warranted for superficial 
scars that are poorly nourished with repeated ulceration.  38 
C.F.R. § 4.118, Diagnostic Code 7803.  

A 10 percent evaluation is warranted for superficial scars 
that are tender and painful on objective demonstration.  38 
C.F.R. § 4.118, Diagnostic Code 7804.  

When the requirements for a compensable rating under a 
Diagnostic Code are not shown, a no percent rating is 
assigned.  38 C.F.R. § 4.31.  

After a careful review of the medical evidence, the Board 
finds that the veteran's stab wound scar does not meet the 
criteria for the assignment of a 10 percent rating under any 
applicable Diagnostic Code.  The evidence shows that the 
veteran's scar is manifested by complaints of spasm in the 
area of the scar.  

However, there is no objective evidence of a tender and 
painful scar, or a poorly nourished scar with repeated 
ulceration, as is required for a higher rating.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804.  

Moreover, there is no limitation of motion of the veteran's 
left lower back in association with the scar itself (38 
C.F.R. § 4.118, Diagnostic Code 7805), or other basis for the 
assignment of a compensable rating for the stab wound scar.  

The Board notes that the veteran is service connected for a 
low back strain, and the complaint of deep muscle spasm in 
the low back area where the stab wound site is also located 
is addressed in the section hereinafter regarding lumbosacral 
strain.  

The Board also notes that consideration has been given in 
this initial rating case to "staged ratings" since the date 
that service connection became effective.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

However, it appears that there have been no identifiable 
periods of time, since the effective date of service 
connection, when the stab wound scar has varied in severity 
to the extent which would warrant staged ratings.  Thus, a 
noncompensable rating for the scar is to be effective as of 
the date service connection became effective.  

In sum, the preponderance of the evidence is against the 
claim for a higher rating for the stab wound scar in the left 
kidney area.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


C.  Lumbosacral Strain

The veteran's service-connected lumbosacral strain has been 
rated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295, ever since service connection was established in 
June 1996.  Under that Diagnostic Code, a no percent rating 
is warranted for lumbosacral strain with slight subjective 
symptoms only.  

A 10 percent rating is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent rating is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine motion 
in the standing position.  A 40 percent rating is warranted 
for severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

After a careful review of the medical evidence, the Board 
finds that the veteran's lumbosacral strain is productive of 
a disability picture that more nearly approximates the 
criteria for the assignment of a 20 percent rating under 
Diagnostic Code 5295.  

The post-service medical evidence shows that the veteran's 
lumbar spine is limited in motion to some degree.  The most 
recent VA examination in August 2000 provides the only 
precise measurements of the loss of lumbar spine motion, and 
such examination report shows that the limitation of motion 
is slight (i.e., 75 degrees of flexion, 30 degrees of 
extension, and 35 degrees of lateral flexion to the right and 
left).  

Additionally, even when the effects of pain on use and during 
flare-ups are considered, there is no objective evidence of 
severe limitation of motion, and thus a higher rating under 
Code 5292 is not warranted.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The August 2000 VA examiner specifically found no evidence of 
additional functional impairment due to pain on use, weakened 
movement, excess fatigability, or incoordination.  

The overriding complaints referable to the service-connected 
lumbosacral strain are pain, which increased with prolonged 
standing or sitting, and muscle spasm.  In the July 1996 VA 
examination, there was paraspinal pain in the low back and 
some mild spasms.  

On the August 2000 VA examination, there also was some pain 
in the lumbosacral spine but no evidence of any muscle spasm 
or fasciculation of the lumbosacral paraspinal muscles.  

Thus, there is no objective post-service evidence of low back 
manifestation due to the service-connected lumbosacral strain 
reflective of severe disablement, such that the veteran would 
satisfy the requirements for a rating higher than 20 percent 
under Code 5295.  

A review of the entire record shows that the veteran's 
overall lumbosacral spine disability is no more than moderate 
in severity.  The Board finds that, although the veteran 
clearly has a measurable degree of disability from his 
service-connected lumbosacral strain, the medical evidence 
does not support the assignment of a rating higher than 20 
percent for the service-connected lumbosacral strain under 
Diagnostic Codes 5292 or 5295.  There are no other diagnostic 
codes under which the veteran would be more appropriately 
evaluated.  

The Board has given consideration in this initial rating case 
to "staged ratings" since the date that service connection 
became effective.  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, since the effective date of service 
connection, it appears that the veteran's lumbosacral strain 
has been 20 percent disabling and no more under the rating 
schedule.  Thus, a 20 percent rating for the lumbosacral 
strain is to be effective as of the date of the grant of 
service connection.  



ORDER

An increased rating for the service-connected left knee 
disability is denied.  

An increased rating for the service-connected right knee 
disability is denied.  

An increased (compensable) rating for the service-connected 
residual stab wound scar in the left kidney area is denied.  

A 20 percent rating for the service-connected lumbosacral 
strain is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

